DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) was filed by Applicant on 07/07/2022 which overcomes the previous provisional rejection based on nonstatutory double patenting. Therefore, the previous rejection of Claims 1-16 of this application as being provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3 and 17 of copending Application No. 16/968,572 has been withdrawn. 
Based upon the amended claim language, claim objections included in the previous office action have been withdrawn.
Based upon the amended claim language and cancellation of Claims 13 and 16, all previous claim rejections under 35 U.S.C. 112(b) have been withdrawn. Based upon amended claim language, new rejections under 35 U.S.C. 112(b) have been made.
Based upon the amended claim language and cancellation of Claims 12-16, claim rejections of Claims 12-15 under 35 U.S.C. 102(a)(1) have been withdrawn.
Based upon the amended claim language of Claim 11, the rejection of Claim 11 under 35 U.S.C. 102(a)(1) has been maintained.
Based upon the amended claim language and cancellation of Claims 5, and 12-16, claim rejections under 35 U.S.C. 103 have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, Claim 3 recites the limitation “a ball . . .” in Line 6. It is unclear if Applicant intends to Claim an additional ball in addition to “said movable ball end” introduced in Claim 1.  For the purposes of examination “a ball” is being construed to be the same “movable ball end” as previously introduced in Claim 1.
Regarding Claim 4, Claim 4 is rejected under 35 U.S.C. 112(b) by virtue of Claim 4 depending upon Claim 3.
Regarding Claim 11, Claim 11 recites the limitation “said handle that is opposite of the side configured to be held (i.e., the front side of said handle).” There is insufficient antecedent basis for these limitations. It is suggested that the following be deleted “said handle that is opposite of the side configured to be held (i.e., the front side of said handle) . . . ” and replaced with “a side of said handle that is opposite of a side of said handle configured to be held.” The portion of Claim 11 included within the parentheses is not included within the claim limitations and should be deleted from the claim to eliminate confusion regarding the scope of Claim 11. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beger (US 6,021,694).
Regarding Claim 11,  Beger discloses an adjustable disposable torque limiting device comprising: a handle (2/3/16/17)  with a tool containment interface (space in between 16/17) formed on said handle that is opposite is opposite a side configured to be held; a first pin guide (the hole/interface where 24 connects or passes through 16 and 17) and a third pin guide (the hole/interface where 20 connects or passes through 16 and 17) formed through said handle (2/3/16/17); said tool containment interface (interior bore of the handle 2/3) comprising an annular wall and a closed end formed in the handle (2/3/16/17); an actuator (36) with a force lever (46) mounted in said tool containment (interior bore of the handle 2/3), wherein said force lever is frangible (frangible is defined as “easily broken.” See Meriam Webster Dictionary; additionally, “[a] material is said to be frangible if through deformation it tends to break up into fragments, rather than deforming elastically and retaining its cohesion as a single object. Common crackers are examples of frangible materials, while fresh bread, which deforms plastically, is not frangible. A structure is frangible if it breaks, distorts, or yields on impact so as to present a minimum hazard. A frangible structure is usually designed to be frangible and to be of minimum mass.” See Wikepedia, https://en.wikipedia.org/wiki/Frangibility, last visited July 29, 2022.  Under a broadest reasonable interpretation of the instant claim language the force lever (46) of Beger, is capable of breaking up into fragments, especially under cold temperatures, rather than deforming elastically. See also Oxford Dictionary defining Frangible as “fragile; brittle.”); a tool portion (1) configured to movably fit in at least part of said tool containment interface (space in between 16/17) comprising; a work piece engaging region (WER) (4); a second pin guide (6) formed in the tool portion (1); a guide slot (11) formed in said tool portion (1); a lever catch (10) forming an interface with said force lever (46); a first pin (24) configured to fit through the first pin guide (the hole/interface where 24 connects or passes through 16 and 17) in said handle and said second pin guide in said tool portion so as to connect said handle to said tool portion (1); a second pin (20) configured to fit through said third guide and move along said guide slot (11) in said tool portion (1) during rotational movement of said tool portion (1); a fixation fastener (40) configured to mount in an adjustment interface (38); and, wherein when sufficient force is applied to the actuator (36) said lever catch (10) disengages said force lever (46) from the lever catch (10) and the tool portion (1) is released from torque limiting provided by said actuator (36). See Examiner Annotated Fig. 1.

    PNG
    media_image1.png
    522
    747
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 1-2 and 6-10 are allowed.  the following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art of record, Beger, Coss, Kordes, and Hayes do not disclose, nor would it have been obvious to modify the disclosure of Beger to further comprise of, a retention slot; wherein a first pin moves along said retention slot in combination with the other recited limitation of presently amended Claim 1. It is noted that semicircular protrusion (Beger, 19) of Beger that fits into a slot (Beger, 12) in the tool portion (Beger, 1) is not being construed as “a pin” (nor would it have been obvious to make Beger, 19 a pin) and therefore the structure of Beger or Beger, as modified, does not meet the limitations of Claim 1.
Regarding Claims 2, and 6-10, Claims 2 and 6-10 are allowed based upon these claims depending upon and futher limiting independent Claim 1.
Claims 3-4 would be allowed if rewritten to address the 35 U.S.C. 112(b) rejection above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed July 7, 2022, with respect to amended Claims 1-4 and 6-10 have been fully considered and are persuasive.  The rejection of Claims 1-4 and 6-10  under 35 U.S.C. 103 has been withdrawn. 
Applicant's arguments filed July 7, 2022, with respect to Claim 11 have been fully considered but they are not persuasive. The following explanation is offered. Applicant argues that Beger does not teach a force lever that is frangible. See Applicant Remarks and Arguments p. 9. The examiner respectfully disagrees with the Applicant’s narrow interpretation of the plain language meaning of the term “frangible.” Under a broadest reasonable interpretation of the instant claim language the force lever of Beger is “frangible.” See 35 U.S.C. 102(a)(1) rejection of Claim 11 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723